83634: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25196: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83634


Short Caption:BONETTI (JAMES) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CR9595Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJames Robert BonettiRonni N. Boskovich
							(Boskovich Law Group, PLLC)
						


Real Party in InterestThe State of NevadaChristopher R. Arabia
							(Nye County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						John J. Friel, Jr.
							(Nye County District Attorney)
						Kirk Vitto
							(Nye County District Attorney)
						


RespondentKimberly A. Wanker


RespondentThe Fifth Judicial District Court of the State of Nevada, in and for the County of Nye





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur


09/12/2022OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


10/15/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


10/15/2021Petition/WritFiled Petition for Writ of Mandamus/Prohibition. (SC)21-29729




10/15/2021AppendixFiled Appendix to Petition for Writ. (SC)21-29730




11/15/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-32589




12/13/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 12/14/21) (SC)


12/14/2021Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for John J. Friel, Jr. (SC)21-35516




12/14/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for John J. Friel, Jr. (SC)21-35596




12/15/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-35698




03/17/2022Order/ProceduralFiled Order Inviting Respondent District Court Judge to Answer the Petition. Answer due: 28 days. Petitioner may file a reply within 21 days from the date respondents' answer is served. (SC)22-08529




04/13/2022MotionFiled Respondent's (Judge Kimberly A. Wanker's) Motion for an extension of Time to File Answer to Petition. (SC)22-11667




04/19/2022Order/ProceduralFiled Order Granting Motion.  Respondent, the Honorable Kimberly A. Wanker's motion for an extension of time to file an answer to the petition is granted.  Judge Wanker shall have until May 2, 2022, to file and serve the answer. Petitioner may file a reply within 21 days from the date Judge Wanker's answer is served.  (SC)22-12274




05/02/2022Petition/WritFiled Respondent's Answer to Petition for Writ. (SC)22-13863




05/02/2022AppendixFiled Respondent's Appendix to Answer to Petition for Writ. Vol. 1. (SC)22-13864




05/02/2022AppendixFiled Respondent's Appendix to Answer to Petition for Writ. Vol. 2. (SC)22-13865




05/24/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply due:  June 6, 2022.  (SC)22-16449




06/06/2022MotionFiled Petitioner's Motion to Extend Time to File Reply to Answer to Petition for Writ. (SC)22-17980




06/13/2022Order/ProceduralFiled Order Denying Motion.  Petitioner shall have 7 days from the date of this order to file and serve a reply in support of the petition.  (SC)22-18751




06/20/2022Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ. (SC)22-19478




08/11/2022Order/DispositionalFiled Order Granting Petition.  "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to accept the guilty plea."  fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25196




08/11/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Attorney Ronni N. Boskovich for service upon Judge Kimberly A. Wanker. (SC)22-25228





Combined Case View